Citation Nr: 0736249	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1967 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Post traumatic stress disorder (PTSD) is manifested by a 
restricted affect, depression, sleep disturbance, nightmares, 
feelings of guilt, and intrusive thoughts, but no suicidal or 
homicidal ideations.  The evidence of record also found the 
veteran was oriented, well-groomed and well-dressed, with 
logical and intact thinking, good eye contact, and normal 
speech.


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to the initial adjudication and a re-
adjudication of the veteran's claim, a November 2004 letter 
and the July 2006 statement of the case satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The veteran's 
service medical records, VA examination reports, and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board notes that at the 
September 2007 hearing, the veteran provided additional VA 
medical treatment records to the Board and waived his right 
to have the RO readjudicate his claim with the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2007).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a December 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
August 21, 2003.  In September 2004, the veteran filed a 
claim for an increased evaluation.  In a February 2005 rating 
decision, the RO assigned a 50 percent evaluation, effective 
September 23, 2004.  The veteran appealed the evaluation.

In a September 2003 VA medical record, the veteran reported 
survivor guilt, intrusive thoughts, nightmares, and 
flashbacks.  He stated that he belonged to no organizations, 
was careful in public, avoided big crowds, sits with his back 
to the wall, has only one friend, and avoids news of the war.  
Examination revealed a restricted affect, good eye contact, 
normal speech, good judgment, and appropriate dress.  The 
veteran was guarded and cordial without delusions and 
suicidal or homicidal ideations.  Another September 2003 VA 
record noted depression.  

A September 2003 VA PTSD examination was conducted.  The 
veteran reported that he loved his job because it was quiet 
and did not involve numerous distractions.  The veteran 
stated that Veteran's Day was very difficult for him and that 
he would not go to the Vietnam memorial, watch war movies, or 
discuss military matters.  The veteran reported excessive 
worry, depression, flashbacks, intrusive thoughts, a startle 
response, and avoidance of talking about war.  The veteran 
also reported sleep difficulty, irritability, and survivor's 
guilt.  He stated that he had few friends.  The veteran 
denied hallucinations, distraction problems, concentration 
difficulties, and hypervigilance.  Upon examination, the 
veteran was well-groomed and anxious, with halting speech, 
intact memory, and no psychotic symptoms.  The examiner found 
that the veteran had difficulty in social and occupational 
functioning, but the prognosis for improvement was good, with 
a primary support system of his wife and daughter.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 65, which the examiner noted reflected moderate 
symptomatology.  GAF scores ranging between 61 and 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (DSM-IV).  

In an October 2003 VA medical record, the veteran reported 
nightmares, intrusive thoughts, and guilt.  Examination 
revealed the veteran had average intelligence, intact memory, 
and was cordial.  In another October 2003 VA record, the 
veteran reported depression and denied suicidal or homicidal 
thoughts.  The examiner found the veteran fully oriented, 
alert, casually dressed, calm, and cooperative.  There was an 
appropriate affect, good memory, coherent and logical speech, 
and no sign of hallucination or delusions.  A GAF score of 80 
was assigned, which reflects that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors, for example, difficulty concentrating after a 
family argument, or there is no more than slight impairment 
in social, occupational, or school functioning, such as 
temporarily falling behind in schoolwork.  See DSM-IV at 46-
47.  In a December 2003 VA record, the veteran was alert, 
with good grooming, good eye contact, fluent and spontaneous 
speech, a restricted range of affect, and logical thinking.  
The veteran was not depressed or suicidal.  A GAF score of 45 
was assigned which signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting, or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
or being unable to keep a job.  See DSM-IV at 46-47.

In a January 2004 VA medical record, the veteran reported 
depression, nightmares, disturbed sleep, and irritability.  
Examination revealed the veteran was alert, with a depressed 
affect, good grooming, good eye contact, fluent, spontaneous, 
and regular rate of speech, and was not suicidal.  A GAF 
score of 40 was assigned, which reflects some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work.  
See DSM-IV at 46-47.  In a March 2004 VA record, the veteran 
was alert, with good grooming, good eye contact, fluent and 
spontaneous speech, and an appropriate but restricted affect.  
The veteran was not suicidal.  A GAF score of 45 was 
assigned, which, as noted above, signifies serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.

In a March 2004 Veterans Center (Vet Center) record, the 
veteran reported anxiety attacks that triggered flashbacks.  
In an April 2004 Vet Center record, the veteran reported 
trauma triggered by seeing war news on TV.  In May 2004 Vet 
Center records, the veteran reported self-isolation and that 
PTSD affected his work and caused family discord.  In a June 
2004 Vet Center record, the veteran reported feeling 
emotionally disconnected.  In a September 2004 Vet Center 
record, the veteran reported anger.  In October and November 
2004 Vet Center records, there was congruent and appropriate 
mood and affect.  The veteran reported numbing his feelings.  
In October 2004, the veteran reported reconnecting with 
family members.  

In a December 2004 VA medical record, the examiner noted that 
the veteran had been unable to develop intimate relationships 
due to his anger outbursts.  There was significantly impaired 
sleep due to hyperarousal and nightmares and a significant 
impairment in the ability to function in social settings.  
The veteran was hypervigilant, self-isolating, had virtually 
no friends, little to no contact with family members other 
than his wife and daughters, and had discontinued activities 
such as fishing.  The veteran reported that he had been able 
to maintain employment but had difficulty at work due to 
decreased frustration tolerance, an inability to concentrate, 
and an inability to complete his tasks.  

In a December 2004 lay statement, the veteran's wife stated 
that the veteran had changed over the last few years.  She 
reported that he had terrible mood swings, was easily 
angered, had no hobbies, no longer liked to shop, and that he 
had not been fishing in a few years.  The veteran's wife 
stated that communication had decreased, he only slept a few 
hours per night, had bad dreams, and was withdrawn much of 
the day.  

A December 2004 VA PTSD examination was conducted.  The 
veteran reported that he had a good marriage, recently went 
to see his first grandchild, and did not have problems with 
his daughter still living at home.  The veteran stated that 
he continued to work, loved his job, and did not have 
discipline problems.  He liked to relax by playing 
videogames.  The veteran reported intrusive thoughts, 
feelings of guilt, chronic dysphoria, worries about the past, 
nightmares 3 to 4 times per week, and flashbacks.  He also 
reported sleep difficulty, irritability, and anger, but 
denied hypervigilance and suicidal and homicidal thoughts.  
Upon examination, the examiner found the veteran well-
groomed, alert, fully oriented, anxious, and mildly 
depressed.  There was fluent speech, intact judgment, an 
appropriate affect, avoidance of war, and no signs of 
psychosis.  A GAF of 61 was assigned, which the examiner 
noted reflected mild to moderate symptoms with occasional 
work problems and decreased social functioning.  

In December 2004 Vet Center treatment records, the veteran's 
mood was reserved, thoughtful, appropriate, congruent, calm, 
and angry.  In January 2005 Vet Center records, the veteran's 
mood and affect were congruent and appropriate.  In February 
2005 Vet Center records, the veteran's mood and affect were 
labile, congruent, and appropriate.  In a March 2005 Vet 
Center record, the veteran's mood and affect were congruent 
and appropriate.  In April 2005 Vet Center records, the 
veteran's mood and affect were appropriate.  The veteran 
reported he was having fun with his new power washer and was 
looking forward to retirement.  In May 2005 Vet Center 
records, the veteran's affect was congruent, angry, and 
irritated.  In an October 2005 Vet Center record, the 
examiner noted hyperarousal, self-isolation, and depression.  
In a November 2005 Vet Center record, the assessment was 
hyperarousal.  In a Mach 2006 Vet Center record, the veteran 
reported numb feelings.  In a June 2006 letter, a Vet Center 
therapist stated that the veteran had been in therapy since 
July 2003 for PTSD.  The veteran had decreased his social 
isolation, but had not adjusted well to retirement.  

An August 2006 VA mental disorders examination was conducted.  
The veteran reported severe nightmares every other week, bad 
dreams, sleep difficulty, intermittent anxiety attacks, guilt 
feelings, irritability, anger, and that he was uncomfortable 
in crowds, but denied hallucinations, delusions, suicidal 
ideations, and homicidal ideations.  He stated that he 
retired a year and a half ago because he was very 
preoccupied, that he had limited friends, did not like 
crowds, and had increased memories when he watched war news 
on TV.  Upon examination, the veteran was fully oriented, 
casually dressed, and was able to make eye contact.  There 
was intact thought process, good communication, good recent 
memory, good insight and judgment, clear and understandable 
speech, a concerned mood, and avoidance symptoms.  A GAF 
score of 55 to 60 was assigned, which contemplates moderate 
symptoms, for example, a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as 
having few friends, and conflicts with peers or co-workers.  
See DSM-IV at 46-47.

In an August 2006 VA medical record, the veteran had been 
retired for one year.  He reported difficulty sleeping and 
intrusive thoughts and denied suicidal ideations.  Upon 
examination, the veteran was fully oriented, but was in 
emotional distress.  In a September 2006 VA record, the 
veteran reported depression and intrusive thoughts but was 
feeling better, sleeping better, and had fewer nightmares.  
The veteran denied suicidal thoughts.  Upon examination, the 
veteran was alert, with good grooming, good eye contact, 
fluent and spontaneous speech, a dysphoric affect, and 
logical thinking.  A GAF score of 40 was assigned, which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.  In an October 2006 VA record, the veteran reported bad 
nightmares.  Upon examination, the veteran was alert, with 
good grooming, good eye contact, fluent and spontaneous 
speech, restricted but less dysphoric affect, and logical 
thinking.  The veteran denied suicidal thoughts.  A GAF score 
of 40 was assigned, which, as noted above, signifies some 
impairment in reality testing or communication, or major 
impairment in several areas.  See DSM-IV at 46-47.  

In a December 2006 VA medical record, the veteran reported 
depression and denied suicidal thoughts.  Upon examination, 
the veteran was alert, with good grooming, good eye contact, 
fluent and spontaneous speech, dyshporic affect, and logical 
thinking.  A GAF score of 40 was assigned, which, as noted 
above, signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV at 46-
47.  In a January 2007 VA record, the veteran was alert, with 
good grooming, good eye contact, fluent and spontaneous 
speech, a restricted affect, and logical but pessimistic 
thinking.  The veteran denied suicidal thoughts.  A GAF score 
of 45 was assigned, which signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
and being unable to keep a job.  See DSM-IV at 46-47.  In a 
March 2007 VA record, the veteran reported he felt numb.  
Examination showed the veteran was alert, with good grooming, 
good eye contact, fluent and spontaneous speech, a somewhat 
dysphoric and restricted affect, and logical thinking.  The 
veteran denied suicidal thoughts.  A GAF score of 40 was 
assigned, which, as noted above, signifies some impairment in 
reality testing or communication, or major impairment in 
several areas.  See DSM-IV at 46-47.  

In an April 2007 VA medical record, the veteran reported he 
was doing better and denied suicidal thoughts.  The veteran 
was alert, with good grooming, good eye contact, fluent and 
spontaneous speech, restricted affect, and logical thinking.  
A GAF score of 40 was assigned, which, as noted above, 
signifies some impairment in reality testing or 
communication, or major impairment in several areas.  See 
DSM-IV at 46-47.  In a June 2007 VA record, the veteran 
reported he was having a hard time.  He reported poor sleep 
and more nightmares, but denied suicidal thoughts.  
Examination showed the veteran was alert, with good grooming, 
good eye contact, fluent and spontaneous speech, an anxious 
and dyshporic affect, and logical thinking.  A GAF score of 
40 was assigned, which, as noted above, signifies some 
impairment in reality testing or communication, or major 
impairment in several areas.  See DSM-IV at 46-47.  In a 
September 2007 VA medical record, the veteran reported that 
he was thinking seriously about participating in a 
residential PTSD treatment program.  The veteran denied 
suicidal ideations.  Upon examination, the veteran was alert, 
with good eye contact, fluent and spontaneous speech, a 
dysphoric affect, and logical thinking.  A GAF score of 40 
was assigned, which as noted above, signifies some impairment 
in reality testing or communication, or major impairment in 
several areas.  See DSM-IV at 46-47.  

At the September 2007 Board hearing, the veteran testified 
that he was retired but that previously he was about to get 
fired because he often missed work and was in trouble.  He 
reported self-isolation, nightmares, dislike of crowds, 
flashbacks, anxiety, suicidal thoughts, anger, irritability, 
and sleep difficulty.  He stated that he and his wife often 
argued about financial matters, that his marriage was on edge 
due to his PTSD, and that he argued with his daughter. 

The veteran's current 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the evidence of record does not support 
an evaluation in excess of 50 percent for the veteran's PTSD 
at any time.  The veteran's GAF scores ranged from 40 to 80.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In 
September and October 2003, the veteran's GAF scores ranged 
from 65 to 80, which signifies, at the most, mild symptoms.  
But beginning in December 2003 and extending through 
September 2007, the veteran's GAF scores were either 40 or 
45, which signifies serious symptoms, any serious impairment 
in social, occupational, or school functioning, some 
impairment in reality testing or communication, or major 
impairment in several areas.  In December 2004, the GAF score 
was 61, and in August 2006, the GAF score was 55 to 60, which 
reflects moderate to mild PTSD symptoms.  From a review of 
the records throughout the time period, the veteran's 
symptoms are more adequately reflected by the 40 to 45 GAF 
scores, which demonstrate serious symptoms, serious 
impairment in social, occupational, or school functioning, or 
major impairment in several areas.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Here, the 
veteran consistently reported sleep disturbance, nightmares, 
depression, and intermittent anxiety attacks.  He also 
consistently reported guilt feelings and intrusive thoughts 
and denied suicidal and homicidal thoughts.  The veteran 
reported that he had few or no friends, no hobbies other than 
playing video games, and did not belong to any organizations.  
The veteran remained married and continued his employment, 
which he enjoyed, until sometime in 2005.  Although a Vet 
Center examiner noted that the veteran had not adjusted well 
to retirement, the GAF scores and objective medical evidence 
of record remained similar before and after retirement.  The 
objective medical evidence showed that the veteran was alert, 
fully oriented, well-groomed, and well-dressed, with logical 
and intact thinking, good eye contact, normal speech, and 
appropriate mood and affect.  There was no evidence of 
hallucinations or delusions.  Thus the evidence of record 
indicates serious impairment in social and occupational 
functioning.  But the evidence clearly demonstrates that 
social and occupational impairment was not due to symptoms 
such as suicidal ideations, illogical speech, an inability to 
function independently, impaired impulse control, neglect of 
hygiene or appearance, and/or disorientation.  Accordingly, a 
70 percent evaluation is not warranted.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (indicating that a 70 percent 
rating is warranted for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


